DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-13, 15 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McRae et al. (USP 7,126,389; see the attached annotated figure 1 of McRae et al. ).
Regarding claim 1, McRae et al.’s figure 1 shows an inverter driver circuit comprising: an input (input of the transistors T1, T2) configured to receive an input signal; an output configured to provide an output signal (OUT); a parallel circuit (T1, T2, T3, T5, T7, T8, T4, T6, T9, T10) between the input and the output, wherein the parallel circuit includes a first circuit path (T1, T2) parallel to a second circuit path (T3, T5, T7, T8, T4, T6, T9, T10) between the input and the output, wherein the first circuit path includes an output sustaining circuit (T1, T2) and the second circuit path includes an output driving circuit (T3, T5, T7, T8, T4, T6, T9, T10)  ; and an inverting delay circuit (I4, I5) coupled to the output of the inverter driver circuit and coupled to the output driving circuit, wherein the inverting delay circuit is configured to provide a control signal (output from I4 or I5) to the output driving circuit, wherein the control signal is a delayed and inverted version of the output signal as called for in claim 1.


    PNG
    media_image1.png
    773
    826
    media_image1.png
    Greyscale

	Regarding claim 2, McRae’s figure 1 shows wherein the output sustaining circuit includes a first output sustaining transistor (T1) and a second output sustaining transistor (T2), wherein gates of the first and the second output sustaining transistor are continuously operatively connected to the input and drains of the first and second output sustaining transistors are continuously operatively connected to the output.
	Regarding claim 3, McRae’s figure 1 shows wherein the output driving circuit includes a first output driving transistor (T5), a second output driving transistor (T6), and a control circuitry (T3, T8; T4, T9), wherein the control circuitry dynamically controls the first output driving transistor and the second output driving transistor based on the control signal.
	Regarding claim 4, McRae’s control circuitry (T3, T8; T4, T9) is configured to operatively connect the input to only one of the gates of the first and the second output driving transistor or none of the gates at a time and to enable only one of the first and second output driving transistors at a time.
	Regarding claims 5 and 9, McRae’s figure 1 shows wherein the second circuit path includes a first subpath (T3, T5, T8) and a second subpath (T4, T9, T6), wherein the first subpath is parallel to the second subpath between the input and the output, wherein the first subpath includes the first output driving transistor (T5) and the second subpath includes the second output driving transistor (T6), wherein the input and the output are configured to be operatively connected through the first subpath or the second subpath but not both the first subpath and the second subpath.
	Regarding claim 6, McRae’s figure 1 shows wherein the control circuitry (T3, T8; T4, T9), includes a first input control switch (T8) connected to the input and a gate of the first output driving transistor (T5) and includes a second input control switch (T9) connected to the input and a gate of the second output driving transistor (T6), wherein when the first input control switch is enabled the gate of the first output driving transistor is operatively connected to the input and when the second input control switch is enabled the gate of the second output driving transistor is operatively connected to the input.
	Regarding claim 7, McRae’s figure 1 shows wherein the control circuitry (T3, T8; T4, T9) includes a first gate control switch (T3) connected to the gate of the first output driving transistor (T5) and a second gate control switch (T4) connected to the gate of the second output driving transistor (T6), wherein when the first gate control switch is enabled the first output driving transistor is disabled and when the second gate control switch is enabled the second output driving transistor is disabled.
	Regarding claim 8, McRae’s figure 1 shows wherein the first input control switch (T8), the second input control switch (T9), the first gate control switch (T3), and the second gate control switch (T4) are each a transistor with their respective gates controlled by the control signal.
	Regarding claim 10, McRae’s figure 1 shows the input and the output are configured to be operatively connected through the first subpath or the second subpath only when the input or the output is changing.
	Regarding claim 11, McRae’s figure 1 shows wherein only the output sustaining circuit (T1, T2) is operatively connected to the output when the input and the output are stable.
	Regarding claims 12-13, McRae’s figure 1 shows wherein the first output sustaining transistor (T1), the first output driving transistor (T5), the first gate control switch (T3), and the second input control switch (T9) are transistors of a first type (P type), wherein the second output sustaining transistor (T2), the second output driving transistor (T6), the second gate control switch (T4), and the first input control switch (T8) are transistors of a second type (N type).
Regarding claim 15, McRae’s figure 1 shows wherein the input control switches are control transistors, and the sizes of the control transistors are substantially the same as the sizes of the output sustaining transistors (since Fletcher is silent on the size of the control transistors and the output sustaining transistors, it is assumed that they are the same size unless stated otherwise).

	Regarding claim 16, McRae’s figure 1 shows an inverter driver circuit comprising: an input configured to receive an input signal (input to transistors T1, T2); an output configured to provide an output signal (OUT); a first output providing circuit (T1, T2) on a first circuit path configured to continuously drive the output in dependence of the input signal; a second output providing circuit (T3, T5, T7, T8, T4, T6, T9, T10) on a second circuit path configured to temporarily drive the output only during a transition period of the output signal, wherein the transition period is a period after the input signal has changed; and an inverting delay circuit (I4 or I5) coupled to the output and the second output providing circuit on the second circuit path, wherein the inverting delay circuit is configured to provide a delayed version of the output signal to disable the second output providing circuit on the second circuit path after the transition period has expired as called for in claim 16.
	Regarding claim 17, McRae’s figure 1 shows wherein the second output providing circuit (T3, T5, T7, T8, T4, T6, T9, T10) comprises a first output driving transistor (T5) and a second output driving transistor (T6), each having a control circuit (T3, T8, T4, T9) receiving the delayed version of the output signal, wherein, during the transition period, only one of the control circuits is activated so that only one of the output driving transistors is driven by the input signal.
	Regarding claim 18, McRae’s figure 1 shows wherein each control circuit (T3, T8, T4, T9) comprises a respective input switch between the input and a respective one of the output driving transistors, wherein each input switch is controlled by a same signal and wherein each input switch has a different activation polarity, so that during the transition period only one of the respective output driving transistors is connected to the input.
	Regarding claim 19, An inverter driver circuit comprising: an input; an output; a first circuit path (T1, T2) extending between the input and the output, the first circuit path comprising an output sustaining circuit (T1, T2); a second circuit path (T3, T5, T7, T8; T4, T6, T9, T10) extending in parallel with the first circuit path between the input and the output, wherein the second circuit path includes a first output driving circuit (T5); and an inverting delay circuit (I4 or I5) having an input and an output, wherein the input of the inverting delay circuit is coupled to the output of the inverter driver circuit and is coupled to an output of the first output driving circuit, and wherein the output of the inverting delay circuit is coupled to a first control terminal of the first output driving circuit as called for in claim 19.
	Regarding claim 20, McRae’s figure 1 further comprising: a third circuit path T4, T6, T9, T10) extending in parallel with the first circuit path and the second circuit path and arranged between the input and the output, wherein the third circuit path includes a second output driving circuit (T6); and wherein the input of the inverting delay circuit is further coupled to an output of the second output driving circuit, and wherein the output of the inverting delay circuit is further coupled to a second control terminal of the second output driving circuit.
	Regarding claim 21, McRae’s figure 1 shows wherein the first output driving circuit comprises: a first control transistor (T8) having a first source, a first gate, and a first sink, wherein the first source is coupled to the input of the inverter driver circuit and the first gate is coupled to the output of the inverting delay circuit; a second control transistor (T3) having a second source, a second gate, and a second sink, wherein the second source is coupled to a DC supply terminal, the second gate is coupled to the output of the inverting delay circuit, and the second sink is coupled to the first sink; and an output driving transistor (T5) having an output driving source, an output driving gate, and an output driving sink, wherein the output driving source is coupled to the DC supply terminal, the output driving gate is coupled to the first sink, and the output driving sink is coupled to output of the inverter driver circuit.

Claim(s) 1-13, 15 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by fletcher et al. (USP 5,241,221).
Regarding claim 1, Fletcher et al.’s figure 6 shows an inverter driver circuit comprising: an input (VA) configured to receive an input signal; an output configured to provide an output signal (Vo); a parallel circuit (P1, N1, P64, P3, P2, 66, N3, N2) between the input and the output, wherein the parallel circuit includes a first circuit path (P1, N1) parallel to a second circuit path (P1, N1, P64, P3, P2, 66, N3, N2) between the input and the output, wherein the first circuit path includes an output sustaining circuit (P1, N1) and the second circuit path includes an output driving circuit (P1, N1, P64, P3, P2, 66, N3, N2) ; and an inverting delay circuit (68) coupled to the output of the inverter driver circuit and coupled to the output driving circuit, wherein the inverting delay circuit is configured to provide a control signal (VB) to the output driving circuit, wherein the control signal is a delayed and inverted version of the output signal as called for in claim 1.

Regarding claim 2, Fletcher et al.’s figure 6 shows wherein the output sustaining circuit includes a first output sustaining transistor (P1) and a second output sustaining transistor (N1), wherein gates of the first and the second output sustaining transistor are continuously operatively connected to the input and drains of the first and second output sustaining transistors are continuously operatively connected to the output.
	Regarding claim 3, Fletcher et al.’s figure 6 shows wherein the output driving circuit includes a first output driving transistor (P2), a second output driving transistor (N2), and a control circuitry (N type transistor within 64, P3; P transistor within 66, N3), wherein the control circuitry dynamically controls the first output driving transistor and the second output driving transistor based on the control signal.
	Regarding claim 4, Fletcher et al.’s figure 6 shows control circuitry (N type transistor within 64, P3; P transistor within 66, N3) is configured to operatively connect the input to only one of the gates of the first and the second output driving transistor or none of the gates at a time and to enable only one of the first and second output driving transistors at a time.
	Regarding claims 5 and 9, Fletcher et al.’s figure 6 shows wherein the second circuit path includes a first subpath (N type transistor within 64, P3, P2) and a second subpath (P type transistor within 66, N3, N2), wherein the first subpath is parallel to the second subpath between the input and the output, wherein the first subpath includes the first output driving transistor (P2) and the second subpath includes the second output driving transistor (N2), wherein the input and the output are configured to be operatively connected through the first subpath or the second subpath but not both the first subpath and the second subpath.
	Regarding claim 6, Fletcher et al.’s figure 6 shows wherein the control circuitry (N type transistor within 64, P3; P transistor within 66, N3), includes a first input control switch (N type transistor within 64) connected to the input and a gate of the first output driving transistor (P2) and includes a second input control switch (P type transistor within 66) connected to the input and a gate of the second output driving transistor (N2), wherein when the first input control switch is enabled the gate of the first output driving transistor is operatively connected to the input and when the second input control switch is enabled the gate of the second output driving transistor is operatively connected to the input.
	Regarding claim 7, Fletcher et al.’s figure 6 shows wherein the control circuitry (N type transistor within 64, P3; P transistor within 66, N3) includes a first gate control switch (P3) connected to the gate of the first output driving transistor (P2) and a second gate control switch (N3) connected to the gate of the second output driving transistor (N2), wherein when the first gate control switch is enabled the first output driving transistor is disabled and when the second gate control switch is enabled the second output driving transistor is disabled.
	Regarding claim 8, Fletcher et al.’s figure 6 shows wherein the first input control switch (N type transistor within 64), the second input control switch (P type transistor within 66), the first gate control switch (P3), and the second gate control switch (N3) are each a transistor with their respective gates controlled by the control signal (VB).
	Regarding claim 10, Fletcher et al.’s figure 6 shows the input and the output are configured to be operatively connected through the first subpath or the second subpath only when the input or the output is changing.
	Regarding claim 11, Fletcher et al.’s figure 6 shows wherein only the output sustaining circuit (P1, N1) is operatively connected to the output when the input and the output are stable.
	Regarding claims 12-13, Fletcher et al.’s figure 6 shows wherein the first output sustaining transistor (P1), the first output driving transistor (P2), the first gate control switch (P3), and the second input control switch (P type transistor within 66) are transistors of a first type (P type), wherein the second output sustaining transistor (N1), the second output driving transistor (N2), the second gate control switch (N3), and the first input control switch (N type transistor within 64) are transistors of a second type (N type).
	Regarding claim 15, Fletcher et al.’s shows wherein the input control switches are control transistors, and the sizes of the control transistors are substantially the same as the sizes of the output sustaining transistors (since Fletcher is silent on the size of the control transistors and the output sustaining transistors, it is assumed that they are the same size unless stated otherwise).
Regarding claim 16, Fletcher et al.’s figure 6 shows an inverter driver circuit comprising: an input configured to receive an input signal (VA); an output configured to provide an output signal (Vo); a first output providing circuit (P1, N1) on a first circuit path configured to continuously drive the output in dependence of the input signal; a second output providing circuit (N type transistor within 64, P3; P transistor within 66, N3) on a second circuit path configured to temporarily drive the output only during a transition period of the output signal, wherein the transition period is a period after the input signal has changed; and an inverting delay circuit (68) coupled to the output and the second output providing circuit on the second circuit path, wherein the inverting delay circuit is configured to provide a delayed version of the output signal to disable the second output providing circuit on the second circuit path after the transition period has expired as called for in claim 16.
	Regarding claim 17, Fletcher et al.’s figure 6 shows wherein the second output providing circuit (P2, N2, N type transistor within 64, P3; P transistor within 66, N3) comprises a first output driving transistor (P2) and a second output driving transistor (N2), each having a control circuit (N type transistor within 64, P3; P transistor within 66, N3) receiving the delayed version of the output signal (VB), wherein, during the transition period, only one of the control circuits is activated so that only one of the output driving transistors is driven by the input signal.
	Regarding claim 18, Fletcher et al.’s figure 6 shows wherein each control circuit (N type transistor within 64, P3; P transistor within 66, N3) comprises a respective input switch between the input and a respective one of the output driving transistors, wherein each input switch is controlled by a same signal and wherein each input switch has a different activation polarity, so that during the transition period only one of the respective output driving transistors is connected to the input.
	Regarding claim 19, Fletcher et al.’s figure 6 shows an inverter driver circuit comprising: an input; an output; a first circuit path (P1, N1) extending between the input and the output, the first circuit path comprising an output sustaining circuit (P1, N1); a second circuit path (P2, N2, N type transistor within 64, P3; P transistor within 66, N3) extending in parallel with the first circuit path between the input and the output, wherein the second circuit path includes a first output driving circuit (P2); and an inverting delay circuit (68) having an input and an output, wherein the input of the inverting delay circuit is coupled to the output of the inverter driver circuit and is coupled to an output of the first output driving circuit, and wherein the output of the inverting delay circuit is coupled to a first control terminal of the first output driving circuit as called for in claim 19.
	Regarding claim 20, Fletcher et al.’s figure 6 further comprising: a third circuit path (P transistor within 66, N3, N2) extending in parallel with the first circuit path and the second circuit path and arranged between the input and the output, wherein the third circuit path includes a second output driving circuit (N2); and wherein the input of the inverting delay circuit is further coupled to an output of the second output driving circuit, and wherein the output of the inverting delay circuit is further coupled to a second control terminal of the second output driving circuit.
	Regarding claim 21, Fletcher et al.’s figure 6 shows wherein the first output driving circuit comprises: a first control transistor (N type transistor within 64) having a first source, a first gate, and a first sink, wherein the first source is coupled to the input of the inverter driver circuit and the first gate is coupled to the output of the inverting delay circuit; a second control transistor (P3) having a second source, a second gate, and a second sink, wherein the second source is coupled to a DC supply terminal, the second gate is coupled to the output of the inverting delay circuit, and the second sink is coupled to the first sink; and an output driving transistor (P2) having an output driving source, an output driving gate, and an output driving sink, wherein the output driving source is coupled to the DC supply terminal, the output driving gate is coupled to the first sink, and the output driving sink is coupled to output of the inverter driver circuit.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (USP 5,241,221).
Regarding claim 14, Fletcher et al.’s figure 6 shows an inverter driver circuit comprising all the aspects of the present invention as noted above except for the sizes of the output driving transistors at least five times larger than the sizes of the output sustaining transistors as called for in claim 14.
Fletcher et al.’s columns 5 and 6 teaches the design of the output driving transistors sizes (P2 and N2) have to be larger than the sizes of the output sustaining transistors in order to have minimal overshoot.  Although, Fletcher et al.’s does not mention the sizes of the output driving transistor (P2 and N2) have to be at least five times the sizes of the output sustaining transistors (P1, N1), one skilled in the art before the effective filing date of the invention would have been recognized choosing the relative sizes between the output driving transistors and the output sustaining transistors to obtain a minimal overshoot. Therefore, outside of any non-obvious results, the obviousness of choosing  sizes of the output driving transistor (P2 and N2) have to be at least five times the sizes of the output sustaining transistors (P1, N1) for the purpose of minimizing overshoot will not be patentable under 35USC 103.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRae et al. (USP 7,126,389) in view of Ojiro (US 2005/0237085)
Regarding claim 14, McRae et al.’s figure 1 shows an inverter driver circuit comprising all the aspects of the present invention as noted above except for the sizes of the output driving transistors at least five times larger than the sizes of the output sustaining transistors as called for in claim 14.
Ojiro’s figure 4 shows an inverter driver circuit comprising output driving transistors (P2, N2) and output sustaining transistors (P1 and N1).  Ojiro teaches the design of the output driving transistors sizes (P2 and N2) have to be larger than the sizes of the output sustaining transistors in order to have a proper rising/falling at the output (see paragraph 0032).  Although, Ojiro does not mention the sizes of the output driving transistor (P2 and N2) have to be at least five times the sizes of the output sustaining transistors (P1, N1), one skilled in the art before the effective filing date of the invention would have been recognized choosing the relative sizes between the output driving transistors and the output sustaining transistors to obtain a proper response speed, i.e., proper rising/falling time. Therefore, outside of any non-obvious results, the obviousness of choosing  sizes of the output driving transistor (P2 and N2) have to be at least five times the sizes of the output sustaining transistors (P1, N1) for the purpose of having proper response time will not be patentable under 35USC 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        10/18/2022